DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss (motion), filed on February 24, 2009, requesting that Plaintiff's Complaint be dismissed.
At the case management conference held March 18, 2009, the parties discussed Defendant's motion, which was filed as part of its Answer. Plaintiff, through its representative, agreed that it would file its response to Defendant's motion no later than April 10, 2009. When Plaintiff failed to file its response, the court operations staff contacted Plaintiff's representative, who stated that Plaintiff planned to withdraw its appeal.
As of this date, Plaintiff has not filed a response or a request to withdraw its appeal.
There is no evidence before the court to show that Defendant's motion to dismiss should be denied. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of April 2009. If you want to appeal this Decision,file a Complaint in the Regular Division of the Oregon Tax Court, bymailing to: 1163 State Street, Salem, OR 97301-2563; or by hand deliveryto: Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 28, 2009. The Court filed and entered this document on April 28,2009.